                                                                   SO ORDERED.

                                                                   Dated: February 8, 2021


    1

    2
                                                                   Eddward P. Ballinger Jr., Bankruptcy Judge
    3                                                              _________________________________

    4

    5

    6

    7
                             IN THE UNITED STATES BANKRUPTCY COURT
    8
                                     FOR THE DISTRICT OF ARIZONA
    9

   10

   11
         In Re:                                           Chapter 13 Proceeding
   12
         SUSAN SIMPSON,                                   Case No: 2:20-bk-02088-EPB
   13
                                 Debtor,                  ORDER GRANTING DEBTOR’S MOTION
   14                                                     TO WAIVE CONDUIT PAYMENTS UPON
                                                          STIPULATION
   15
              Upon stipulation of New Horizons Roth 401K Profit Sharing Plan, Brad
   16
        Gilbertson as Trustee (“New Horizons”), Edward J. Maney, Chapter 13 Trustee and
   17

   18 Debtor Susan Simpson (“Simpson”) and good cause shown,

   19         IT IS ORDER GRANTING Debtor’s Motion to Waive Conduit Payments as to
   20 New Horizons [Docket #93] under the following terms and conditions:

   21
                  1. Trustee made six post-petition payments to New Horizons.
   22
                   2. The parties agree that the Debtor is entitled to waiver of three (3) conduit
   23
        payments.
   24
                   3.The missed conduit payments shall be paid as part of the Proof of
   25
        Claim, alongside prepetition arrears.
   26

   27
                               DATED AND SIGNED ABOVE
   28

Case 2:20-bk-02088-EPB         Doc 130 Filed 02/08/21 Entered 02/08/21 16:01:01                Desc
                                Main Document    Page 1 of 1
